DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “with an increasing angular deflection as a function of time during an image frame”. The phrase “time during an image frame” is indefinite because “an image frame” is a physical frame with no inherent association with time. Therefore, “time during an image frame” does not convey any sense of time and therefore renders the claim indefinite. A possible remedy could be using “during a scanning time of an image frame” instead with proper antecedent basis. Similar issue exists in claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,025,897 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent 11,025,897 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 1 between the instant application and the patent.

17306732 (Instant Application)
11,025,897 B2 (Patent)

Claim 1
Claim 1
1
An eye tracking system comprising:
An eye tracking system comprising:
2

a pair of glasses including two frames;
3
a light scanning projector; 

a light scanning projector coupled to the pair of glasses and operable to scan a beam of light to project an image frame including a plurality of pixels;
4
an eyepiece optically coupled to the light scanning projector; 

an eyepiece mounted in one of the two frames and optically coupled to the light scanning projector, the eyepiece including an exit pupil expander operable to direct at least a portion of the beam of light towards an eye of a user;
5
an optical sensor; and 

one or more photodetectors coupled to at least one of the two frames of the pair of glasses and operable to detect one or more time-varying reflected signals, wherein each of the one or more time-varying reflected signals is associated with the plurality of pixels; and
6
an image processor coupled to the light scanning projector and the optical sensor.  

a processor coupled to the light scanning projector and the one or more photodetectors, wherein the processor is operable to correlate the one or more time-varying reflected signals with the plurality of pixels and determine a first eye orientation.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. It is to be noted that all the limitations of the instant application are recited in the patent, however, the instant application claim is broader than the patent claim. Therefore, the patent claim limitations anticipate the instant claim limitations. Therefore, the instant application claim 1 as a whole is not patentably distinct from the patent claim 1.

	
	Claims 3-4, 6-9 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of claims 2-11 of Patent 11,025,897 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,025,897 B2 in view of Schowengerdt et al. (US PGPub 2015/0235467 A1). Although the Patent claim 1 discloses a scanning projector, but it does not explicitly teach the light scanning projector comprises a fiber scanning projector configured to scan in a spiral pattern with an increasing angular deflection as a function of time during an image frame. However, Schowengerdt et al., in the same field of endeavor (Abstract), teach an eye tracking system where the light scanning projector comprises a fiber scanning projector configured to scan in a spiral pattern with an increasing angular deflection as a function of time during an image frame (Schowengerdt et al.; [0181]; Fig. 18). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Jarvenpaa’s invention of eye-tracking in a near-eye display to include Schowengerdt et al's usage of spiral scanning pattern, because it enables a constant pattern pitch which provides for a uniform display resolution (Schowengerdt et al.; [0181]).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent 11,025,897 B2 in view of Jarvenpaa (US PGPub 2018/0046859 A1). Although the Patent claim 5 discloses plurality of waveguides, but it does not explicitly teach that the plurality of planar waveguides comprise four planar waveguides. However, Jarvenpaa teach an eye tracking system in the same field of endeavor, where it teaches that the plurality of planar waveguides comprise four planar waveguides (Jarvenpaa; [0049]; [0060]-[0061]; It discloses one light guide for each of the four lights, R, G, B (visible) and IR (non-visible)). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Patent invention of eye-tracking system to include Jarvenpaa's usage of separate visible and non-visible wavelengths of lightguides, because that way each lightguide can be configured and optimised to diffract a particular narrow range of wavelengths of light (Jarvenpaa; [0062]).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent 11,025,897 B2 in view of Jarvenpaa (US PGPub 2018/0046859 A1). Although the Patent claim 7 discloses visible and non-visible wavelengths, but it does not explicitly teach that the one or more visible wavelengths comprise red, green, and blue wavelengths and the one or more non-visible wavelengths comprise infrared wavelengths. However, Jarvenpaa teach an eye tracking system in the same field of endeavor, where it teaches that the one or more visible wavelengths comprise red, green, and blue wavelengths and the one or more non-visible wavelengths comprise infrared wavelengths (Jarvenpaa; [0049]; [0060]-[0061]; It discloses one light guide for each of the four lights, R, G, B (visible) and IR (non-visible)). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Patent invention of eye-tracking system to include Jarvenpaa's usage of separate visible and non-visible wavelengths of lightguides, because that way each lightguide can be configured and optimised to diffract a particular narrow range of wavelengths of light (Jarvenpaa; [0062]).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent 11,025,897 B2 in view of Jarvenpaa (US PGPub 2018/0046859 A1). Although the Patent claim 7 discloses visible and non-visible wavelengths, but it does not explicitly teach that, but it does not explicitly teach that the visible waveguide constitutes wavelengths for R, G and B lights and non-visible waveguide constitutes wavelengths for IR light, a total of four waveguides. However, Jarvenpaa teach an eye tracking system in the same field of endeavor, where it teaches that the visible waveguide constitutes wavelengths for R, G and B lights and non-visible waveguide constitutes wavelengths for IR light, a total of four waveguides (Jarvenpaa; [0049]; [0060]-[0061]; It discloses one light guide for each of the four lights, R, G, B (visible) and IR (non-visible) wavelengths). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Patent invention of eye-tracking system to include Jarvenpaa's usage of separate visible and non-visible wavelengths of lightguides, because that way each lightguide can be configured and optimised to diffract a particular narrow range of wavelengths of light (Jarvenpaa; [0062]).

Claim 12 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Patent 11,025,897 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 12 between the instant application and the patent.

17306732 (Instant Application)
11,025,897 B2 (Patent)

Claim 12
Claim 12
1
a method of operating an eye tracking system including a light scanning projector, an eyepiece, and an optical sensor, the method comprising:
A method of performing eye tracking, the method comprising: 
2

providing a light scanning projector, an eyepiece mounted in a frame, and a plurality of optical detectors arrayed around a periphery of the frame;
3
generating, using the light scanning projector, an optical signal; 

scanning a beam of the light scanning projector to form a first portion of an image frame, wherein the first portion of the image frame comprises a first series of pixels;
4
coupling at least a portion of the optical signal into the eyepiece; 

coupling the first portion of the image frame into the eyepiece; 
5
projecting, from the eyepiece, an image viewable by an eye of a user; 

transmitting at least a portion of the first portion of the image frame to an eye of a user;
6
detecting, using the optical sensor, light reflected from the eye of the user; and 

detecting, at each of a plurality of optical detectors, a first set of time-varying reflected signals, wherein each of the first set of time-varying reflected signals is associated with the first series of pixels;
7

correlating the first set of time-varying reflected signals with the first series of pixels;
8

scanning the beam to form a second portion of the image frame, wherein the second portion of the image frame comprises a second series of pixels;
9

coupling the second portion of the image frame into the eyepiece;
10

transmitting at least a portion of the second portion of the image frame to the eye of the user;
11

detecting, at each of the plurality of optical detectors, a second set of time-varying reflected signals, wherein each of the second set of time-varying reflected signals is associated with the second series of pixels;
12

correlating the second set of time-varying reflected signals with the second series of pixels; and
13
tracking a position of the eye of the user.

determining an eye orientation based on correlating the first set of time-varying reflected signals with the first series of pixels and correlating the second set of time-varying reflected signals with the second series of pixels.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. It is to be noted that all the limitations of the instant application are recited in the patent, however, the instant application claim is broader than the patent claim. Therefore, the patent claim limitations anticipate the instant claim limitations. Therefore, the instant application claim 12 as a whole is not patentably distinct from the patent claim 12.

Claims 13-15, 17, 19 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of claims 2-11 of Patent 11,025,897 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent 11,025,897 B2 in view of Jarvenpaa (US PGPub 2018/0046859 A1). Although the Patent claim 7 discloses visible and non-visible wavelengths, but it does not explicitly teach that the one or more visible wavelengths comprise red, green, and blue wavelengths and the one or more non-visible wavelengths comprise infrared wavelengths. However, Jarvenpaa teach an eye tracking system in the same field of endeavor, where it teaches that the one or more visible wavelengths comprise red, green, and blue wavelengths and the one or more non-visible wavelengths comprise infrared wavelengths (Jarvenpaa; [0049]; [0060]-[0061]; It discloses one light guide for each of the four lights, R, G, B (visible) and IR (non-visible) wavelengths). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Patent invention of eye-tracking system to include Jarvenpaa's usage of separate visible and non-visible wavelengths of lightguides, because that way each lightguide can be configured and optimised to diffract a particular narrow range of wavelengths of light (Jarvenpaa; [0062]).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent 11,025,897 B2 in view of Jarvenpaa (US PGPub 2018/0046859 A1). Although the Patent claim 5 discloses plurality of waveguides, but it does not explicitly teach that the plurality of planar waveguides comprise four planar waveguides. However, Jarvenpaa teach an eye tracking system in the same field of endeavor, where it teaches that the plurality of planar waveguides comprise four planar waveguides (Jarvenpaa; [0049]; [0060]-[0061]; It discloses one light guide for each of the four lights, R, G, B (visible) and IR (non-visible)). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Patent invention of eye-tracking system to include Jarvenpaa's usage of separate visible and non-visible wavelengths of lightguides, because that way each lightguide can be configured and optimised to diffract a particular narrow range of wavelengths of light (Jarvenpaa; [0062]).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent 11,025,897 B2 in view of Jarvenpaa (US PGPub 2018/0046859 A1). Although the Patent claim 12 teaches each of the first set of time-varying reflected signals is associated with the first series of pixels and each of the second set of time-varying reflected signals is associated with the second series of pixels, but it does not explicitly teach that tracking the position of the eye of the user comprises correlating a position of a series of pixels of the image with a series of intensities of the light reflected from the eye of the user. However, Jarvenpaa teach an eye tracking system in the same field of endeavor, where it teaches that tracking the position of the eye of the user comprises correlating a position of a series of pixels of the image with a series of intensities of the light reflected from the eye of the user (Jarvenpaa; [0072], [0074]; it discloses that the determination of eye tracking is based on the intensity of the IR probe beam as well as the intensity of the reflected beam from user’s eye). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Patent invention of eye-tracking system to include Jarvenpaa's usage of reflected light intensities to track the eye position, because it can assist in the calibration of the apparatus and enable for the gaze tracking probe beam's pattern, shape or size to be optimised for the prevailing circumstances of use (Jarvenpaa; [0074]).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-12, 14-20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Jarvenpaa (US PGPub 2018/0046859 A1).

Regarding claim 1, Jarvenpaa discloses an eye tracking system (Abstract) comprising: 
a light scanning projector (Fig. 2, reference numeral 212a/b represents a light source for projecting light, which is equivalent to the scanning light projector because as disclosed in [0047], L6-13, the light modulator 101 of Fig. 1 comprises a laser scanning system. In [0047], L1-6, it also teaches projecting an image or pattern 103, 105. In [0048], L7-11, it teaches “display elements which itself creates a pixelated image/probe pattern that is then projected through an optical setup, e.g. an OLED display”); 
an eyepiece optically coupled to the light scanning projector (Fig. 1, reference numerals 107, 106, 108 represent different parts of the light guiding elements that constitute the eyepiece, which is also shown in Fig. 2, 108a, and Fig. 3, 306a, 307a, 308a that are coupled to the input beam 305a generated by the light projector 212a); 
an optical sensor ([0070], L1-4; Fig. 2, reference numeral 213); and 
an image processor coupled to the light scanning projector and the optical sensor ([0073]; Fig. 2, reference numeral 215; [0093]).  

Regarding claim 3, Jarvenpaa discloses the eye tracking system of claim 1 further comprising glasses having a frame (Fig. 4), wherein the light scanning projector, the eyepiece, and the optical sensor are mounted in the frame (Fig. 2, 212a is the light source or projector which is mounted on the frame. Fig. 2, 213 is the detector which is mounted near the temple area. Fig. 1, reference numerals 107, 106, 108 represent different parts of the light guiding elements that constitute the eyepiece, which is also shown in Fig. 2, 108a, and Fig. 3, 306a, 307a, 308a that are coupled to the input beam 305a generated by the light projector 212a).  

Regarding claim 4, Jarvenpaa discloses the eye tracking system of claim 1 wherein the eyepiece comprises a plurality of planar waveguides ([0051], L1-8; Fig. 1; reference numeral 106).  

Regarding claim 5, Jarvenpaa discloses the eye tracking system of claim 4 wherein the plurality of planar waveguides comprise four planar waveguides ([0049]; [0060]-[0061]; It discloses one light guide for each of the four lights, R, G, B and IR).  

Regarding claim 6, Jarvenpaa discloses the eye tracking system of claim 1, wherein the eyepiece comprises a diffractive reflector operable to diffract one or more time-varying reflected signals to the optical sensor (Fig. 2, reference numerals 107, 108; [0056], [0025]-[0031]).  

Regarding claim 7, Jarvenpaa discloses the eye tracking system of claim 1 wherein the optical sensor comprises a photodetector (Fig. 2, reference numeral 213 is the photodetector disposed in front of the sys-piece).  

Regarding claim 8, Jarvenpaa discloses the eye tracking system of claim 1 wherein the light scanning projector is operable to output a display signal and a characterization signal ([0049]-[0050]; Fig. 1; The beam progression 102-103-109 represents the display signal in visible range and beam progression 014-105-11 represents the characterization signal in infrared or non-visible range).  

Regarding claim 9, Jarvenpaa discloses the eye tracking system of claim 8 wherein the display signal comprises one or more visible wavelengths and the characterization signal comprises one or more non-visible wavelengths ([0049]-[0050]; Fig. 1; The beam progression 102-103-109 represents the display signal in visible range and beam progression 014-105-11 represents the characterization signal in infrared or non-visible range).  

Regarding claim 10, Jarvenpaa discloses the eye tracking system of claim 9 wherein the one or more visible wavelengths comprise red, green, and blue wavelengths and the one or more non-visible wavelengths comprise infrared wavelengths ([0049]; [0060]-[0061]; It discloses one light guide for each of the four lights, R, G, B (visible) and IR (non-visible)).

Regarding claim 11, Jarvenpaa discloses the eye tracking system of claim 10 wherein the eyepiece comprises a plurality of planar waveguides including: 
a first planar waveguide corresponding to red wavelengths; 
a second planar waveguide corresponding to green wavelengths; 
a third planar waveguide corresponding to blue wavelengths; and 
a fourth planar waveguide corresponding to infrared wavelengths ([0049]; [0060]-[0061]; It discloses one light guide for each of the four lights, R, G, B (visible) and IR (non-visible) wavelengths).

Regarding claim 12, Jarvenpaa discloses a method of operating an eye tracking system (Abstract) including a light scanning projector (Fig. 2, reference numeral 212a/b represents a light source for projecting light, which is equivalent to the scanning light projector because as disclosed in [0047], L6-13, the light modulator 101 of Fig. 1 comprises a laser scanning system), an eyepiece (Fig. 1, reference numerals 107, 106, 108 represent different parts of the light guiding elements that constitute the eyepiece, which is also shown in Fig. 2, 108a, and Fig. 3, 306a, 307a, 308a that are coupled to the input beam 305a generated by the light projector 212a), and an optical sensor ([0070], L1-4; Fig. 2, reference numeral 213), the method comprising: 
generating, using the light scanning projector, an optical signal ([0050]; It teaches a probe beam 105, being a pattern or image, is directed towards the eye for the purpose of analyzing the reflected light beam for eye gaze tracking. In [0047], L1-6, it also teaches projecting an image or pattern 103, 105. In [0048], L7-11, it teaches “display elements which itself creates a pixelated image/probe pattern that is then projected through an optical setup, e.g. an OLED display”); 
coupling at least a portion of the optical signal into the eyepiece ([0043], Fig. 1; It teaches the light guides 106 has an in-coupling diffractive element area 107 which couples the input image to the light guide 106); 
projecting, from the eyepiece, an image viewable by an eye of a user ([0043], Fig. 1; It teaches the light guides 106 has an out-coupling diffractive element area 108 which couples or transmits the output image from the light guide 106 to the eye 110); 
detecting, using the optical sensor, light reflected from the eye of the user ([0071]-[0072]; Fig. 2 shows the detector 213 detecting the reflected image beam from the eye for gaze tracking. The detector not only detects the reference reflection 214, but also the detected location with respect to the reference reflection); and 
tracking a position of the eye of the user ([0071]-[0072]; For each change in reflected beam direction with respect the reference beam direction 214, the detector calculates eye orientations).

Regarding claim 14, Jarvenpaa discloses the method of claim 12 wherein the optical signal comprises a display signal and a characterization signal ([0049]-[0050]; Fig. 1; The beam progression 102-103-109 represents the display signal in visible range and beam progression 014-105-11 represents the characterization signal in infrared or non-visible range).  

Regarding claim 15, Jarvenpaa discloses the method of claim 14 wherein the display signal comprises one or more visible wavelengths and the characterization signal comprises one or more non-visible wavelengths ([0049]-[0050]; Fig. 1; The beam progression 102-103-109 represents the display signal in visible range and beam progression 014-105-11 represents the characterization signal in infrared or non-visible range).  

Regarding claim 16, Jarvenpaa discloses the method of claim 15 wherein the one or more visible wavelengths comprise red, green, and blue wavelengths and the one or more non-visible wavelengths comprise infrared wavelengths ([0049]; [0060]-[0061]; It discloses one light guide for each of the four lights, R, G, B (visible) and IR (non-visible)).  

Regarding claim 17, Jarvenpaa discloses the method of claim 12 wherein the eyepiece comprises a plurality of planar waveguides ([0051], L1-8; Fig. 1; reference numeral 106).  

Regarding claim 18, Jarvenpaa discloses the method of claim 17 wherein the plurality of planar waveguides comprise four planar waveguides ([0049]; [0060]-[0061]; It discloses one light guide for each of the four lights, R, G, B and IR).  

Regarding claim 19, Jarvenpaa discloses the method of claim 12 wherein the optical sensor comprises a photodetector (Fig. 2, reference numeral 213 is the photodetector disposed in front of the sys-piece).  

Regarding claim 20, Jarvenpaa discloses the method of claim 12 wherein tracking the position of the eye of the user comprises correlating a position of a series of pixels of the image with a series of intensities of the light reflected from the eye of the user ([0072], [0074]; it discloses that the determination of eye tracking is based on the intensity of the IR probe beam as well as the intensity of the reflected beam from user’s eye).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvenpaa (US PGPub 2018/0046859 A1) in view of Schowengerdt et al. (US PGPub 2015/0235467 A1).

Regarding claim 2, Jarvenpaa teaches the eye tracking system of claim 1.
Although, Jarvenpaa teaches a scanning projector, but it does not explicitly teach the light scanning projector comprises a fiber scanning projector configured to scan in a spiral pattern with an increasing angular deflection as a function of time during an image frame.  
However, Schowengerdt et al., in the same field of endeavor (Abstract), teach an eye tracking system where the light scanning projector comprises a fiber scanning projector configured to scan in a spiral pattern with an increasing angular deflection as a function of time during an image frame (Schowengerdt et al.; [0181]; Fig. 18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Jarvenpaa’s invention of eye-tracking in a near-eye display to include Schowengerdt et al's usage of spiral scanning pattern, because it enables a constant pattern pitch which provides for a uniform display resolution (Schowengerdt et al.; [0181]).

Regarding claim 13, Jarvenpaa teaches the method of claim 12.
Although, Jarvenpaa teaches a scanning projector, but it does not explicitly teach the light scanning projector comprises a fiber scanning projector configured to scan in a spiral pattern with an increasing angular deflection as a function of time during the image.  
However, Schowengerdt et al., in the same field of endeavor (Abstract), teach an eye tracking system where the light scanning projector comprises a fiber scanning projector configured to scan in a spiral pattern with an increasing angular deflection as a function of time during the image (Schowengerdt et al.; [0181]; Fig. 18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Jarvenpaa’s invention of eye-tracking in a near-eye display to include Schowengerdt et al's usage of spiral scanning pattern, because it enables a constant pattern pitch which provides for a uniform display resolution (Schowengerdt et al.; [0181]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.    “NEAR TO EYE DISPLAY SYSTEM AND APPLIANCE” - Chaum et al., US PGPub 2010/0149073 Al.
2.    “EYE IMAGING IN HEAD WORN COMPUTING” - Nortrup et al., US PGPub 2015/0260986 Al.
3.    “WAVEGUIDE ASSEMBLY TO DISPLAY IMAGES AT MULTIPLE FOCAL PLANES” - Schowengerdt et al., US PGPub 2015/0235467 Al.
4.    “HOLOGRAPHIC WAVEGUIDE OPTICAL TRACKER” - Popovich et al., US PGPub 2019/0041634 Al.
5.    “LASER ILLUMINATION SCANNING” - Bohn et al., US PGPub 2013/0208362 Al.
6.    “SYSTEMS, DEVICES, AND METHODS THAT INTEGRATE EYE TRACKING AND SCANNING LASER PROJECTION IN WEARABLE HEADS-UP DISPLAYS” -Alexander et al., US PGPub 2016/0349514 Al.
7.    “WAVEGUIDE DISPLAY” - Popovich et al., US PGPub 2018/0284440 Al.
8.    “EYE TRACKING SYSTEM AND RELATED METHODS” - Sprague et al., US PGPub 2014/0138544 Al.
9.    “SYSTEMS, DEVICES, AND METHODS FOR WEARABLE HEADS-UP DISPLAYS” - Bailey et al., US PGPub 2015/0378162 Al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485